Citation Nr: 1045605	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative arthritis of 
the bilateral hip, claimed as secondary to service-connected 
herniated nucleus pulposus, L4-L5, status post operative with 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2010, the Board remanded the claim on appeal for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
degenerative arthritis of the bilateral hip had its onset in 
service, was manifested to a compensable degree within one year 
following service discharge, or is related to the service-
connected herniated nucleus pulposus, L4-L5, status post 
operative with arthritis.


CONCLUSION OF LAW

Degenerative arthritis of the bilateral hip was not incurred in 
service nor may it be presumed to have been incurred therein, and 
is not proximately due to, the result of, or permanently 
aggravated by the service-connected herniated nucleus pulposus, 
L4-L5, status post operative with arthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter 
dated in January 2008, which was prior to the rating decision on 
appeal and which fully addressed all three notice elements.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim for both direct and secondary service 
connection and of the appellant's and VA's respective duties for 
obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to inform the claimant of 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the RO 
correctly addressed this in the January 2008 letter, which is 
prior to the April 2008 rating decision.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of relevant records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records, 
private medical records, and provided the Veteran with an 
examination in July 2010.  In the Board's June 2010 remand, it 
had asked the examiner to answer specific questions regarding the 
possible etiology of the degenerative arthritis of the bilateral 
hip.  The examiner answered all questions posed by the Board in 
the remand, and he provided a rationale for his opinions.  The 
Board finds that its remand instructions have been completed.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Additionally, the Veteran was provided an opportunity to set 
forth his contentions during the November 2008 RO hearing

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Analysis

The Veteran claims entitlement to service connection for 
degenerative arthritis of the bilateral hip, which he attributes 
to the service-connected herniated nucleus pulposus, L4-L5, 
status post operative with arthritis.

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the service treatment records are silent as to 
complaints, treatment, or findings referable to a bilateral hip 
injury, and the Veteran does not claim that he sustained an 
injury to either hip while in service.  Additionally, there is no 
competent evidence of manifestations of arthritis in the 
bilateral hip within one year following service discharge.  
Lastly, in the July 2010 VA examination report, the examiner 
stated that the Veteran's bilateral hip arthritis was not related 
to nor did it have its onset in service.  His rationale was that 
the Veteran reported that this bilateral hip pain had begun five 
years prior, and the Veteran had denied any inciting event or 
injury in service.  Thus service connection on a direct and 
presumptive basis is not warranted here, nor has the Veteran so 
claimed.  Again, the Veteran's primary assertion is that his 
bilateral hip disability arose as a result of his service-
connected herniated nucleus pulposus, L4-L5, status post 
operative with arthritis.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an 
etiological relationship between the service-connected disability 
on the one hand and the condition said to be proximately due to 
the service-connected disability on the other.  Buckley v. West, 
12 Vet. App. 76, 84 (1998).  Secondary service connection may 
also be warranted for a non-service-connected disability when 
that disability is aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with 
regard to a claim for secondary service connection, the record 
must contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. West, 
11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995). 

The Veteran is service-connected for herniated nucleus pulposus, 
L4-L5, status post operative with arthritis.  He has been 
diagnosed with degenerative arthritis of the bilateral hip, which 
has been shown on x-ray.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for degenerative arthritis of the bilateral 
hip.  The Veteran has claimed that his hips started to bother him 
in approximately 2007, which he believes is the result of his 
service-connected low back disability.  However, in this case 
there is competent medical evidence to show that the Veteran's 
degenerative arthritis is not related to the herniated nucleus 
pulposus, L4-L5, status post operative with arthritis.  

In the July 2010 VA examination report, the examiner had reviewed 
the claims file and reported the Veteran's medical history.  The 
examiner acknowledged that the process going on in the Veteran's 
hip (osteophytosis) appeared to be going on in his spine as well.  
He stated these were two, separate events and that he could say 
with reasonable certainty that the bilateral hip arthritis was 
not caused by or related to the back disability.  He added that a 
significant portion of the Veteran's complaints were that of 
lateral hip pain, which is a direct result of his spinal 
arthritis and radicular pain, but is not caused by his bilateral 
hip arthritis.  The examiner stated that the Veteran's groin pain 
was caused by his hip arthritis, but that the Veteran's reports 
of pain involved the lateral aspect of his hips, which is more 
consistent with radicular-type pain than hip-arthritis pain.

The examiner also opined that it was less likely than not that 
the Veteran's osteoarthritis of the bilateral hip had been 
permanently aggravated by the service-connected back disability.  
He stated that while the Veteran had a back disability and 
bilateral hip pain, "this does not aggravate his hip arthritis 
or make it worse in any way."  The examiner made the following 
conclusion:

In summary, it is my opinion that the patient has 
two clinical entities of pain; one stems from his 
back disability in which he has pain coming down 
the lateral aspect of his buttock and the lateral 
aspect of his thigh and hip.  This is all 
radicular pain and has all to do with his back, 
has nothing to do with his hip arthritis.

The only pain that is caused by his hip art is 
groin pain, which is not the primary cause of 
disability that he describes.  Everything that he 
has described to me is lateral thigh pain, 
lateral hip pain, which [are] all referable to 
his back.

This medical opinion is evidence against the claim for service 
connection for degenerative arthritis of the bilateral hip as 
being secondary to herniated nucleus pulposus, L4-L5, status post 
operative with arthritis.  As the examiner clearly reviewed the 
record, examined the Veteran, and provided thorough answers to 
the questions the Board had asked in its June 2010 remand, the 
medical opinion is found to be highly probative.  

The Board acknowledges the holding in Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007), which held that a lay person can 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  However, the question of causation here is more 
complex, going beyond an immediately observable cause-and-effect 
relationship.  As such, the Veteran is not competent to address 
etiology in the instant case.  Hence, any lay assertions in this 
regard have no probative value.

Even assuming the Veteran is competent to assert a relationship 
between his arthritis of the bilateral hip and the service-
connected herniated nucleus pulposus, L4-L5, status post 
operative with arthritis, the Board finds that such opinion is 
outweighed by the July 2010 VA medical opinion, which was made by 
a physician with an understanding of the evidence of record and 
following a physical examination of the Veteran.  

In sum, the Board concludes that degenerative arthritis of the 
bilateral hip is not proximately due to, the result of, or 
aggravated by the service-connected herniated nucleus pulposus, 
L4-L5, status post operative with arthritis.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not operable in this claim because the 
preponderance of the evidence is against the claim for service 
connection for degenerative arthritis of the bilateral hip.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for degenerative arthritis of 
the bilateral hip, claimed as secondary to service-connected 
herniated nucleus pulposus, L4-L5, status post operative with 
arthritis is denied.



________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


